IN THE SUPREME COURT OF THE STATE OF DELAWARE

    MICHAEL BENNETT,1                          §
                                               §
          Petitioner Below,                    §   No. 477, 2018
          Appellant,                           §
                                               §   Court Below—Family Court
          v.                                   §   of the State of Delaware
                                               §
    JENNIFER JACOBS,                           §   File No. CN08-05031
                                               §   Petition Nos. 13-38057, 14-16798
          Respondent Below,                    §
          Appellee.                            §
                                               §

                               Submitted: August 2, 2019
                               Decided:   August 19, 2019

                                        ORDER

         This 19th day of August 2019, it appears to the Court that:

         (1)    The appellant filed this appeal from a Family Court order concerning

visitation with the appellant’s minor child. The opening brief was due to be filed by

June 24, 2019. When the appellant did not file the brief, the Chief Deputy Clerk

issued a brief delinquency notice, dated July 2, 2019, advising the appellant that the

brief must be filed within seven days. The appellant did not respond to the brief

delinquency notice and did not file the opening brief.




1
    The Court previously assigned pseudonyms to the parties pursuant to Supreme Court Rule 7(d).
      (2)    On July 12, 2019, the Chief Deputy Clerk issued a notice, by certified

mail, directing the appellant to show cause why the appeal should not be dismissed

for failure to file the opening brief. The notice to show cause directed the appellant

to respond within ten days and advised him that if he did not respond, dismissal of

the appeal would be deemed to be unopposed.

      (3)    The appellant’s address has changed multiple times since he filed this

appeal. When he filed the appeal, the appellant was incarcerated; it appears that he

has since been released. The July 12 notice to show cause and the July 2 brief

delinquency notice were both sent to the most recent address that the Court has for

the appellant. On July 22, 2019, the July 12 notice to show cause was returned to

the Clerk’s office, marked by the postal service as undeliverable. The July 2 brief

delinquency notice has not been returned. The Clerk’s office contacted the Family

Court and the Department of Correction and neither had an updated address for the

appellant. The Clerk’s office also contacted the appellant’s probation officer, who

stated that he does not have an updated address for the appellant and that the

appellant never reported to probation as directed.

      (4)    The appellant having failed to respond to the notice to show cause

within the required ten-day period, to file the opening brief, or to report any change

of address to the Court, dismissal of this action is deemed unopposed.




                                          2
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 29(b)

and 3(b)(2), that the appeal is DISMISSED.

                                    BY THE COURT:


                                    /s/ Collins J. Seitz, Jr.
                                           Justice




                                       3